Exhibit 10.1
Clean Diesel Technologies, Inc.
Subordinated Convertible Notes Commitment Letter
This letter is directed at persons having professional experience in matters
relating to investments and any investment in the Company hereunder will be
engaged in only with such persons. Persons who do not have professional
experience in matters relating to investments should not sign this letter.
Kanis S.A. (the “Purchaser”), with an address c/o S G Associates Limited, 82Z
Portland Place, London, England, W1B 1NS, hereby agrees with Clean Diesel
Technologies, Inc., a Delaware corporation (the “Company”), with an office at
4567 Telephone Road, Suite 206, Ventura, California, USA 93003 to purchase
US$3,000,000 aggregate principal amount of the Company’s 8.0% subordinated
convertible notes due May 10, 2016 (the “Notes”) upon the terms set forth below,
as to which Company and Purchaser agree. The offering of the Notes is made
pursuant to and in reliance upon Regulation S promulgated under the U.S.
Securities Act of 1933, as amended (the “Act”).

     
Commitment:
 
Purchaser agrees to purchase from the Company at par, in one or more tranches,
US$3,000,000 aggregate principal amount of Notes on or before May 10, 2011.
Purchaser acknowledges that this commitment (i) is irrevocable, (ii) is
conditioned upon acceptance by or on behalf of the Company and may be accepted
or rejected in whole or in part by the Company in its sole discretion and
(iii) will expire if not accepted by the Company on or prior to May 10, 2011.
 
   
Notes:
 
The principal terms of the Notes are set forth on Schedule A hereto. The form of
promissory note evidencing the Notes is set forth as Schedule B hereto.
 
   
Conversion Rights:
 
Purchaser shall have the right, but not the obligation, from time to time to
convert the principal amount of the Notes and any interest accrued thereon into
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), provided that notice of any such conversion shall be given to the
Company not less than 75 days prior to the date on which such shares of Common
Stock are to be issued. The initial conversion price shall be $7.044, subject to
adjustment for any stock split, reverse stock split, reclassification,
recapitalization, consolidation, exchange or like change with respect to the
Company’s Common Stock. Notwithstanding the foregoing, the maximum number of
shares of Common Stock that may be issuable upon conversion of the Notes shall
be 369,853, subject to adjustment for any stock split, reverse stock split,
reclassification, recapitalization, consolidation, exchange or like change with
respect to the Company’s Common Stock.

 

 



--------------------------------------------------------------------------------



 



     
Purchaser Status:
 
Purchaser represents that it is a “Qualified Investor” within the meaning of
Section 86 of the Financial Services and Markets Act 2000 and an “investment
professional” within the meaning of Article 19 of the FSMA 2000 (Financial
Promotion) Order 2005 and is not a “U.S. Person” within the meaning of Rule 902
of Regulation S promulgated under the Act.
 
   
 
 
Purchaser represents that it is the beneficial owner 398,722 shares of Common
Stock and has the right to acquire 25,000 additional shares of Common Stock,
which right does not mature until 2012. Purchaser does not own, beneficially or
otherwise, or have the right to acquire any additional shares of Common Stock.
 
   
Voting Rights:
 
The Notes shall have no voting rights. The Common Stock into which such Notes
may be converted shall have one vote per share in accordance with Delaware law
from and after the time that such shares of Common Stock are issued and
outstanding.
 
   
Resale Limitations:
 
Purchaser agrees to not sell any Notes or any shares of Common Stock issued upon
conversion of the Notes (the “New Shares”) for a period of not less than six
(6) months from the date of issuance by the Company of the Notes or New Shares
to Purchaser. Moreover, the purchase and sale of the Notes and the New Shares
are subject to Regulation S promulgated under the Act by the U.S. Securities and
Exchange Commission and relating to an available exemption from registration for
the sale of securities by U.S. companies in offshore transactions. To that end
Purchaser represents, certifies and agrees that (i) it is not a “U.S. Person”
(within the meaning of Regulation S) and is not acquiring the Notes or the New
Shares for the account or benefit of any U.S. Person, (ii) Purchaser did not
become aware of the Company or the Notes or the Common Stock through any form of
“directed selling efforts” (as defined in Rule 902 of Regulation S), and no
general solicitation or general advertising in violation of the Act has been or
will be used nor will any offers by means of any directed selling efforts in the
United States be made by Purchaser or any of its representatives in connection
with the offer and sale of’ any of the Notes or the New Shares, (iii) at the
time of the origination of contact concerning the transactions contemplated by
this Commitment Letter and on the date of execution and delivery of this
Commitment Letter by Purchaser, Purchaser was outside the United States,
(iv) with respect to the Notes and the New Shares, it shall comply with the
Transfer Restrictions set out on Schedule C attached to this Commitment Letter
and made a part hereof, (v) that such Transfer Restrictions shall be set out in
the Notes (and in a legend upon the New Shares), and (vi) that the Company will
refuse (or cause its transfer agent and registrar to refuse) transfer and
registration of any Notes (or New Shares issuable upon conversion of the Notes)
transferred other than in accordance with the Transfer Restrictions.

 

2



--------------------------------------------------------------------------------



 



     
Restricted Activities:
 
Purchaser agrees that, for so long as this Commitment Letter is in effect or any
of the Notes remain outstanding, it will not engage in any short-selling or
“selling against the box” with respect to the Common Stock, or engage in any
puts, calls or other derivative or hedging activities with respect to the Common
Stock.
 
   
Funding:
 
Purchaser shall deliver, in one or more tranches, US$3,000,000 by wire transfer
to the Company’s account, in U.S. Dollars, on or before May 10, 2010.
 
   
Law:
 
This Commitment Letter and the purchase of the Notes shall be governed by
Delaware law and the Notes shall be governed by California law, in each case
without reference to the conflicts of laws rules of any jurisdiction.
 
   
Miscellaneous:
 
This Commitment Letter is not assignable by Purchaser without the consent of the
Company. The representations and warranties made by the Purchaser in this
Commitment Letter shall survive the closing of the transactions contemplated
hereby. Schedule C is an integral part of this Commitment Letter and shall be
deemed incorporated by reference herein. This Commitment Letter may be executed
in one or more counterparts, all of which together shall constitute one
instrument. When executed by both the Purchaser and the Company, this Commitment
Letter shall be a legally valid and binding obligation of Purchaser and the
Company.
 
   
Signatures:
 
This Commitment Letter has been executed and delivered by the following
authorized representatives of the Purchaser and the Company.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------



 



[Signature Page to Clean Diesel Technologies, Inc.
Subordinated Convertible Notes Commitment Letter]

                      CLEAN DIESEL TECHNOLOGIES, INC.   KANIS, S.A.
 
                    By:   /s/ Nikhil A. Mehta   By:   /s/ John Kanis            
 
 
  Name:   Nikhil A. Mehta       Name:   John Kanis
 
  Title:   Chief Financial Officer       Title:   Director Dated: April 11, 2011
  Dated: April 11, 2011

 

4



--------------------------------------------------------------------------------



 



Schedule A
to Clean Diesel Technologies, Inc.
Subordinated Convertible Notes Commitment Letter
Regulation S Offering of Subordinated Convertible Notes Due 2016:

     
Issuer:
 
Clean Diesel Technologies, Inc., a corporation organized under the laws of
Delaware (the “Company”).
 
   
Securities Offered:
 
US$3,000,000 aggregate principal amount of 8.0% Subordinated Convertible Notes
due 2016 (the “Notes”).
 
   
Issue Date:
 
Not later than May 10, 2011 with respect to the Notes.
 
   
Interest:
 
8.0% per annum, payable in cash on each interest payment date.
 
   
Interest Payment Dates:
 
March 31, June 30, September 30 and December 31 of each year beginning June 30,
2011.
 
   
Maturity Date:
 
May 10, 2016 (the “Maturity Date”), unless earlier converted, redeemed or
repurchased.
 
   
Redemption Rights:
 
At any time on or after November 11, 2012 (the “Early Redemption Date”), and
upon not less than 30 days prior written notice, a holder may require the
Company to purchase all or a portion of its Notes at a purchase price in cash
equal to 100% of the principal amount of the Notes to be purchased, plus any
accrued but unpaid interest thereon, to but excluding the purchase date.
 
   
Prepayment Rights:
 
The Company shall have the right to prepay the Notes prior to the Maturity Date,
without penalty or premium, subject however, to the holders’ prior rights of
conversion. In the event of a prepayment, holders shall have the right to elect
whether to (i) convert the Notes, plus accrued and unpaid interest; (ii) accept
prepayment; or (iii) a combination of the two.

 

A-1



--------------------------------------------------------------------------------



 



     
Unsecured:
 
The Notes shall be unsecured obligations of the Company.
 
   
Subordination:
 
The Company’s repayment obligations under the Notes shall be subordinate in
right of payment to current and any future secured debt of the Company.
 
   
Conversion Rights:
 
So long as it has provided 75 days’ prior written notice to the Company, and
subject to the conversion limitation below, a holder may convert the Notes,
including any accrued and unpaid interest thereon, at any time on or prior to
the close of business on the business day immediately preceding the Maturity
Date, into shares of the Company’s common stock, par value $.01 per share (the
“Common Stock”) at the Conversion Price per share. All accrued and unpaid
interest shall be included in the conversion calculation. The Conversion Price
shall be subject to adjustment as provided under the caption “Conversion
Adjustments” below.
 
   
Limitation on Conversion:
 
The maximum number of shares of Common Stock that may be issuable upon
conversion of the Notes shall be 369,853, subject to adjustment as provided
under the caption “Conversion Adjustments” below. For avoidance of doubt, no
shares of Common Stock may be issued with respect to the Notes, whether as an
“in kind” payment of interest or otherwise, except upon conversion as described
herein and subject to the limitation set forth in the preceding sentence.
 
   
Conversion Price:
 
120% of the consolidated closing bid price per share of Common Stock immediately
preceding the execution of this Commitment letter by Purchaser (the “Conversion
Price”).
 
   
Conversion Adjustments:
 
The Conversion Price and the maximum number of shares of Common Stock that may
be issuable upon conversion of the Notes will be subject to adjustment for any
stock split, reverse stock split, reclassification, recapitalization,
consolidation, exchange or like change with respect to the Company’s Common
Stock.

 

A-2



--------------------------------------------------------------------------------



 



     
Use of Proceeds:
 
The proceeds from issuance of the Notes shall be used for general working
capital purposes.
 
   
Transfer Restrictions:
 
None of the Notes or the Common Stock issuable upon conversion of the Notes have
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) or any other federal or state securities laws and these securities may not
be offered for sale or resold or otherwise transferred unless they are
registered under the Securities Act or an applicable exemption from registration
is available.

 

A-3



--------------------------------------------------------------------------------



 



Schedule B
to Clean Diesel Technologies, Inc.
Subordinated Convertible Notes Commitment Letter
Form of Promissory Note
THIS SECURITY HAS NOT BEEN AND WILL NOT REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS
SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED BY SUCH
HOLDER PRIOR TO THE LATER OF THE (X) SIX MONTHS FOLLOWING THE ISSUANCE HEREOF OR
(Y) IF APPLICABLE, THREE MONTHS AFTER IT CEASES TO BE AN AFFILIATE, OTHER THAN
(1) TO THE COMPANY, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE LAWS OF ANY STATE OF
THE UNITED STATES, (3) IN AN OFFSHORE TRANSACTION COMPLYING WITH REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144, IF APPLICABLE, UNDER THE SECURITIES ACT
OR (5) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT BUT IS IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND IN RELATION
TO WHICH THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION TO SUCH EFFECT FROM
COUNSEL OF RECOGNISED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY
PRIOR TO SUCH OFFER, SALE, PLEDGE OR TRANSFER. THE HOLDER HEREOF, BY PURCHASING
THIS SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS A
NON-U.S. PERSON, AND ACKNOWLEDGES THAT HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.
8% SUBORDINATED CONVERTIBLE PROMISSORY NOTE

      Principal Amount US$3,000,000.00   Ventura, California     [______], 2011

For value received, the undersigned Clean Diesel Technologies, Inc., a Delaware
corporation (“Maker”), promises to pay to Kanis, S.A. (“Holder”), or order, c/o
S G Associates Limited, 82Z Portland Place, London, England, W1B 1NS, the
principal sum of Three Million United States Dollars ($3,000,000.00), together
with interest at the rate hereinafter provided for on the unpaid principal
balance of this promissory note (this “Note”) from time to time outstanding
until paid in full.
Interest shall accrue on the unpaid and outstanding principal balance of this
Note commencing on the date hereof and continuing until repayment of this Note
in full at a rate per annum equal to Eight Per Cent (8.00%), with interest only
payable quarterly on each March 31, June 30, September 30 and December 31,
commencing June 30, 2011. The principal, along with any accrued but unpaid
interest, shall be due and payable in full on May 10, 2016.

 

B-1



--------------------------------------------------------------------------------



 



The Maker shall have the right to prepay the outstanding principal and accrued
interest on this Note, without penalty or premium, provided however that the
Holder shall have the right, 15 days following notice of prepayment, at its
option to elect to accept prepayment, convert the Note into Common Stock as
herein provided or convert in part and accept prepayment in part; provided that
any such conversion shall not occur prior to 75 days following an election to
convert the Note into Common Stock.
Maker shall make all payments hereunder to Holder in lawful money of the United
States and in immediately available funds. Payments shall be applied first to
accrued and unpaid interest, then to principal.
The maturity of this Note may be accelerated by Holder in the event that
(i) Maker is in breach or default of any of the terms, conditions or covenants
of this Note or any other agreement of Maker with Holder or its affiliates or
(ii) the Holder provides written notice to Maker, not less than 30 days prior to
such date, that it elects to accelerate the maturity to a date not earlier than
November 11, 2012.
The Maker, for itself, its successors and assigns, covenants and agrees, and the
Holder by acceptance of this Note, likewise covenants and agrees that the
payment of the principal of and interest on this Note is subordinated in right
of payment to the payment of all existing and future Senior Debt (as herein
after defined) of the Company. “Senior Debt” means all current and any future
secured debt of the Company, unless, in the agreement or instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness is not superior in right of payment to this Note
provided, however, that “Senior Debt” shall not to be deemed to include any
Indebtedness of the Company to any of its subsidiaries or Affiliates. This Note
will rank pari passu with all future subordinated debt of the Company
The outstanding principal balance of, plus accrued and unpaid interest on, this
Note may, at the option of Holder, in its sole discretion, be converted into
shares of common stock, $0.01 par value, of Maker (the “Common Stock”), at any
time, and from time to time upon written notice given to Maker not less than 75
calendar days prior to the date of conversion, at a conversion price of $7.044
per share, subject to adjustment as hereinafter provided (the “Conversion
Price”). If this Note is converted in part only, the Maker will issue a new Note
for the principal amount not so converted. Interest shall accrue through and
including the business day prior to the date of conversion and shall be credited
towards the exercise of the conversion rights hereunder unless the Holder shall
notify the Maker that accrued interest is to be paid in cash. The Maker shall
not effect any conversion of this Note, and the Holder of this Note shall not
have the right to convert any portion of this Note, to the extent that after
giving effect to such conversion, the aggregate number of shares of Common Stock
issued upon conversion would exceed 369,853 shares (the “Maximum Number”).
In the event that the Maker shall, at any time prior to the exercise of
conversion rights hereunder: (i) declare or pay to the holders of the Common
Stock a dividend payable in any kind of shares of capital stock of the Maker; or
(ii) combine, subdivide or otherwise reclassify its Common Stock into the same
or a different number of shares with or without par value, or in shares of any
class or classes; or (iii) transfer its property as an entirety or substantially
as an entirety to any other company; or (iv) make any distribution of its assets
to holders of its Common Stock as a liquidation or partial liquidation dividend
or by way of return of capital; then, in each case, the Maximum Number, the
Conversion Price, and the number and kind of shares of Common Stock receivable
upon conversion of this Note, in effect at the time of the record date for such
dividend or distribution, or of the effective date of such subdivision,
combination or reclassification, shall be proportionally adjusted so that the
holder upon the subsequent exercise of conversion rights, shall receive, in
addition to or in substitution for the shares of Common Stock to which it would
otherwise be entitled upon such exercise, such additional shares of capital
stock or scrip of the Maker, or such reclassified shares of capital stock of the
Maker, or such shares of the securities or property of the Maker resulting from
such transfer, or such assets of the Maker, which it would have been entitled to
receive had it exercised these conversion rights prior to the happening of any
of the foregoing events. Such adjustment shall be made successively whenever any
of the foregoing events shall occur.

 

B-2



--------------------------------------------------------------------------------



 



Maker waives presentment, demand, notice of demand, protest, notice of protest
or notice of nonpayment in connection with the delivery, acceptance,
performance, default or enforcement of this Note or of any document or
instrument evidencing any security for payment of this Note.
Failure at any time to exercise any of the rights of Holder hereunder shall not
constitute a waiver of such rights and shall not be a bar to exercise of any of
such rights at a later date.
Maker agrees to pay all reasonable costs of collection and enforcement of this
Note, including but not limited to reasonable attorney’s fees and disbursements,
whether or not any lawsuit or other legal action is instituted to enforce this
Note, including without limitation if Holder seeks the advice or assistance of
an attorney as a result of or in connection with any default, or if Maker
becomes the debtor or otherwise becomes the subject of any bankruptcy,
insolvency or other proceeding for the readjustment of indebtedness.
No addition to or amendment of this Note shall be admissible, enforceable or
effective unless it is set forth in a writing duly executed by the party against
whom the addition or amendment is sought to be enforced.
Nothing contained in this Note shall be deemed to require the payment of
interest or other charges by Maker or any other person in excess of the amount
which the Holder may lawfully charge under the applicable usury laws. In the
event that Holder shall collect moneys which are deemed to constitute interest
which would increase the effective interest rate to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the legal rate shall be credited against the principal
balance of this Note then outstanding, and any excess shall be returned to
Maker.
This Note will be governed by and construed under the laws of the State of
California. In any action brought under or arising out of this Note, the Maker
hereto hereby consents to the jurisdiction of any competent court within the
State of California and consents to service of process by any means authorized
by the laws of the State of California.
IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed in
California as of the date first written below.

                      Dated: [_____], 2011   Maker:    
 
                            CLEAN DIESEL TECHNOLOGIES, INC.    
 
                   
 
      By:                              
 
          Name:   Nikhil A. Mehta    
 
          Title:   Chief Financial Officer    

 

B-3



--------------------------------------------------------------------------------



 



Schedule C
to Clean Diesel Technologies, Inc.
Subordinated Convertible Notes Commitment Letter
TRANSFER RESTRICTIONS
The Notes and shares of Common Stock issuable upon conversion of the Notes
(collectively, the “Note Securities”) have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold to or for the account or benefit of “U.S. Persons” (as defined
in Rule 902 of Regulation S promulgated under the Securities Act), except
pursuant to Regulation S, the registration requirements of the Securities Act or
an exemption from the registration requirements of the Securities Act.
Accordingly, the Note Securities are being placed outside the United States to
non-U.S. Persons in an offshore transaction in reliance on Regulation S under
the Securities Act. The terms “United States” and “U.S. Person” have the
respective meanings given to those terms in Regulation S under the Securities
Act.
Each holder of Note Securities will be deemed to have represented and agreed as
follows:

A.  
It is acquiring the Note Securities for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account or person is not a U.S. Person, and it is aware that the
acquisition of Note Securities is being made in reliance on Regulation S under
the Securities Act.

B.  
It acknowledges that the Note Securities have not been registered under the
Securities Act and may not be offered or sold except as provided below.

C.  
It understands and agrees:

  1.  
that the Note Securities are being offered only outside the United States to
non-U.S. Persons in an offshore transaction in reliance upon Regulation S under
the Securities Act; and

  2.  
that it shall not offer, sell, pledge or otherwise transfer any Note Security
within six (6) months after the date of original issuance of such Note Security
or, in the case of an affiliate (as defined in Rule 144 promulgated under the
Securities Act) of the Company, at any time until the later of (i) one (1) year
after the date of original issuance of such Note Security and (ii) three months
after it ceases to be an affiliate of the Company, other than (in each case as
indicated and certified by the transferor):

  (a)  
to the Company;

  (b)  
pursuant to an effective registration statement under the Securities Act and in
accordance with any applicable securities laws of any state of the United
States;

  (c)  
in an offshore transaction in accordance with Regulation S under the Securities
Act;

 

C-1



--------------------------------------------------------------------------------



 



  (d)  
pursuant to an exemption from the registration requirements of the Securities
Act; or

  (e)  
in a transaction that does not require registration under the Securities Act but
is in accordance with applicable state securities laws and in relation to which
the transferor has furnished to the Company an opinion to such effect from
counsel of recognized standing in form and substance satisfactory to the Company
prior to such offer, sale, pledge or transfer.

D.  
It understands that in any resale and transfer of Note Securities it will, and
each subsequent holder thereof is required to, notify any purchaser of Note
Securities of the resale restrictions referred to above, if then applicable.
This notification requirement will be satisfied by virtue of the fact that the
following legend will be placed on the Notes and on any shares of Common Stock
issued upon conversion of the Notes, unless otherwise agreed to by the Company:

THIS SECURITY HAS NOT BEEN AND WILL NOT REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE HOLDER HEREOF, BY
PURCHASING THIS SECURITY, AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS
SECURITY MAY NOT BE OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED BY SUCH
HOLDER PRIOR TO THE LATER OF THE (X) SIX MONTHS FOLLOWING THE ISSUANCE HEREOF OR
(Y) IF APPLICABLE, THREE MONTHS AFTER IT CEASES TO BE AN AFFILIATE, OTHER THAN
(1) TO THE COMPANY, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE LAWS OF ANY STATE OF
THE UNITED STATES, (3) IN AN OFFSHORE TRANSACTION COMPLYING WITH REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144, IF APPLICABLE, UNDER THE SECURITIES ACT
OR (5) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT BUT IS IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND IN RELATION
TO WHICH THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION TO SUCH EFFECT FROM
COUNSEL OF RECOGNISED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY
PRIOR TO SUCH OFFER, SALE, PLEDGE OR TRANSFER. THE HOLDER HEREOF, BY PURCHASING
THIS SECURITY, REPRESENTS AND AGREES FOR THE BENEFIT OF THE COMPANY THAT IT IS A
NON-U.S. PERSON, AND ACKNOWLEDGES THAT HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.

E.  
It acknowledges that the foregoing restrictions apply to holders of beneficial
interests in the Note Securities as well as to holders of Note Securities.

F.  
It acknowledges that it shall not engage in any hedging transactions involving
the Note Securities unless in compliance with the Securities Act.

G.  
It is a “Qualified Investor” within the meaning of Section 86 of the Financial
Services and Markets Act 2000 and an “investment professional” within the
meaning of Article 19 of the FSMA 2000 (Financial Promotion) Order 2005.

 

C-2